

116 S694 IS: Open America's Waters Act of 2019
U.S. Senate
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 694IN THE SENATE OF THE UNITED STATESMarch 7, 2019Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo repeal the Jones Act restrictions on coastwise trade, and for other purposes.
	
 1.Short titleThis Act may be cited as the Open America's Waters Act of 2019. 2.Repeal of certain limitations on coastwise trade (a)In generalSection 12112(a) of title 46, United States Code, is amended to read as follows:
				
					(a)In
 generalA coastwise endorsement may be issued for a vessel that qualifies under the laws of the United States to engage in the coastwise trade..
 (b)RegulationsNot later than 90 days after the date of the enactment of this Act, the Commandant of the United States Coast Guard shall issue regulations to implement the amendment made by subsection (a) that require all vessels permitted to engage in the coastwise trade to meet all appropriate safety and security requirements.
			(c)Conforming
			 amendments
				(1)Tank vessel
 construction standardsSection 3703a(c)(1)(C) of title 46, United States Code, is amended by striking and is qualified for documentation as a wrecked vessel under section 12112 of this title.
				(2)Liquified gas
 tankersSection 12120 of such title is amended by striking , if the vessel— and all that follows and inserting a period.
				(3)Small passenger
 vesselsSection 12121(b) of such title is amended by striking 12112,.
				(4)Loss of
 coastwise trade privilegesSection 12132 of such title is repealed. (5)Oil spill response vesselsSection 12117(b) of such title is amended by striking sections 12103, 12132, and 50501 and inserting sections 12103 and 50501.
 (6)Optional regulatory measurementSection 14305(a)(6) of such title is amended by striking sections 12118 and 12132 and inserting section 12118. (7)Court sales of undocumented vesselsSection 31329(b) of such title is amended—
 (A)in paragraph (1), by striking ; and inserting ; and; (B)in paragraph (2), by striking ; and and inserting a period; and
 (C)by striking paragraph (3). (8)Clerical amendmentThe table of sections for chapter 121 of title 46, United States Code, is amended by striking the item relating to section 12132.